*885sfe % # sfc sjs ^ ^
It appearing from the pleadings filed herein and the stipulation of counsel that on June 7th, 1935, while the petitioner was in the employ of the respondent as superintendent and caretaker and while engaged in painting a ceiling in an apartment of the premises of the employer, the petitioner fell from a ladder upon which he was working and because of the said fall he damaged an artificial leg which he was wearing. It was further stipulated that there was no personal injury suffered by the petitioner, and that the artificial limb was worn prior to the alleged accident and that the only claim made by the petitioner was for the replacement of the said artificial limb for which the costs would be in the neighborhood of one hundred sixty-five ($165) dollars.
Now, therefore, considering the foregoing stipulations as to the facts, 1 do find and determine as follows:
1. That the petitioner suffered no personal injury, nor any disability either temporary or permanent in character.
2. That the only claim made is for the replacement of the damaged artificial limb.
% íjí iji $
It is ordered, adjudged and decreed that the petition filed herein be and the same is hereby dismissed, on the ground that the claim of the petitioner for damage to his personal property is not within the meaning of the statute and therefore this bureau has no jurisdiction over the subject-matter.
John C. Wegneb,

Referee.